DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8 and 14) drawn to a recombinant bifunctional fusion protein and the species of NHL as target disease in the reply filed on 11/10/2022 is acknowledged.  
The traversal is on the ground(s) that the search of all groups is coextensive.  This is not true as discussed on page 2 of the restriction which makes clear that literature teaching one invention need not teach another.  Applicant states no burden since all groups use the same protein.  This is not persuasive because this is the incorrect standard for restriction in a 111 case such as this one.  Unity of invention does not prevent restriction here.  Also Applicant ignores a fails to address any of the reasons for burden in the restriction requirement and for said reasons the requirement is proper.  Applicant believes the fusion links the disease species.  However, this is illogical as each disease has nothing to do with the recombinant protein.  They are cancers, for example.  Also, even if all diseases involve CD47 overexpression, again Applicant just argues the species have unity of invention and this is not the standard for this restriction.  So, all arguments are not persuasive.  Applicant ignores the reasoning of the restriction requirement and so no arguments are found persuasive.  Applicant’s response does not fit the fact pattern of the instant case.  Said another way, Applicant cannot argue the requirement is improper when they have failed to address the actual reasoning for the requirement.  Also, no prejudice toward Applicant is shown since the restriction requirement follows the correct standard and is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-13, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2022.

Claim Status
Claims 1-8 and 14 are under examination.
Claims 9-13 and 15-20 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/566724, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application as broadly as currently written.  The priority document above has the same disclosure as the instant case and so for the same reasons infra that the instant case fails the written description requirement so too fails the priority document leaving the chain of priority broken.  Thus, the U.S. effective filing date of the claims under examination is set at 06/18/2020.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 06/18/2020 is being considered by the examiner.  Any strikethrough is owed to lack of date.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the targets of the fusion protein are added to the title.

Claim Objections
Claims 1-8 and 14 are objected to because of the following informalities:  Claim 1, on which all other claims depend recites in line 2 “…domain of a signal-regulator protein (SIRP) of SIRPalpha…”  This phrase contains limitations of different scopes and so it is suggested for clarity that signal-regulator protein (SIRP) be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1, on which the other claims above depend, recites the broad recitation SIRPa, and the claim also recites SIRPaD1 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The presence of multiple interpretations renders the claims indefinite.  The claims will be read as not always requiring SIRPaD1 for comparison to the prior art.
Similarly, claim 14 recites the broad recitation of a disease caused by CD47 overexpression and also removal of tumor cells by phagocytosis.  Thus, it recites a genus of disease and a narrower disease tumor.  The presence of both broad and narrower limitations in the claim renders the claim indefinite since it is not clear if tumor is an example of the disease and not required or if it is required by the claim.
Claim 14 is also indefinite as it is not clear what disease caused by CD47 overexpression entails.  It could mean the diseased cell overexpresses the protein. It could be that a normal cell overexpresses CD47 and this causes another cell type to become diseased.  The presence of multiple interpretations renders the claim indefinite.
Claim 14 is further rejected for reciting effective amount since effective is a relative term and thus it is subjective.  The metes and bounds of the claims are not clear therefore since multiple interpretations exist for the term.
Claim 2 recites the limitation "the Fc fragment" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this limitation is the same as the Fc region in claim 1 or if it is a different domain that should be present.  The presence of multiple interpretations renders the claims indefinite.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims above are quite broad with respect to the variation they allow to the SIRPaD1-N89A domain of the claimed protein since claim 1, on which the other claims depend allows for more than just this one mutation.  The domain can comprise other mutations as well.  However, the specification teaches that the instant inventors made a fusion protein comprising human SIRPaD1 linked to the CH2-CH3 domains of human IgG1 (0009 and 0036).  The mutation N89A improves binding of human SIRPaD1-Fc to CD47 (0009).  However, the instant disclosure lacks any teaching of any mutant variant of human SIRPaD1-N89A that maintains CD47 binding.  Thus, no guidance is provided for generating additional, functional variants of SIRPaD1-N89A for use in producing the claimed fusion proteins.  The specification also teaches no functional truncations of SIRPaD1-N89A for use in the recombinant protein. Yet, such variants are encompassed for all claims above since they encompass mutant variants or truncations of the SIRPaD1-N89A domain.  See claim 7 for example.  Thus, Applicant seeks to represent the genus of the instant claims by disclosing only a single species of SIRPaD1-N89A domain.    
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. . A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here as set forth in claim 7 for example, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  
As discussed below, the operability of mutant and truncated variants of a protein is unpredictable, all said discussions in the enablement rejection being incorporated here.  Therefore, since Applicant has disclosed only a single species of SIRPaD1-N89A domain, and the claims encompass more, the instant claims above fail the written description requirement.  Representative species have not been taught and no guidance is provided as to the changes that can be made to the domain to maintain function such that one of ordinary skill in this art would recognize the members of the genus encompassed by the claims.  
Thus, the claims above are rejected here for lack of written description.

Claims 1-8 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for recombinant bi-functional fusion proteins comprising a full-length, human SIRPaD1 domain comprising only the mutation N89A and an Fc region comprising both CH2 and CH3 domains of an immunoglobulin, does not reasonably provide enablement for similar fusion proteins comprising just any mutant variants of SIRPaD1-N89A, just any truncated variant of SIRPaD1-N89A, or just any truncation of an Fc region amounting to just any Fc fragment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims can be found in claim 1 which is drawn to a recombinant bi-functional fusion protein comprising a SIRPaD1 region carrying the mutation N89A linked to an Fc region with CH2 and CH3, wherein the fusion protein can bind to CD47 and Fcgamma receptor, blocking the binding of CD47 to the SIRP on the surface of macrophages and stimulating phagocytosis of tumor cells by macrophages.  
The nature of the invention is a therapeutic recombinant protein that blocks CD47 function and so facilitates recognition of cancer cells by macrophages.  The protein is a peptibody.
The level of skill of one skilled in this art is high.
The specification teaches that SIRPa-Fc or SIRPaD1-Fc can bind CD47.  Yet, both have insufficient affinity to CD47 (0008).  The instant inventors made a fusion protein comprising human SIRPaD1 linked to the CH2-CH3 domains of human IgG1 (0009 and 0036).  The mutation N89A improves binding of human SIRPaD1-Fc to CD47 (0009).  However, the instant disclosure lacks any teaching of any mutant variant of human SIRPaD1 N89A that maintains CD47 binding.  Thus, no guidance is provided for generating additional, functional variants of SIRPaD1-N89A for use in producing the claimed fusion proteins.  The specification also teaches no functional truncations of SIRPaD1-N89A for use in the recombinant protein. 
As broadly as currently claimed, the claims read on recombinant proteins comprising SIRPaD1-N89A comprising additional mutations.  See claims 1 in which comprising is used before a mutation and claim 7.  The claims also read on proteins comprising truncated SIRPaD1-N89A domains.  See claim 7.  The breadth of the claims is not enabled in view of the prior art.  
Protein chemistry is probably one of the most unpredictable areas of biotechnology.  For example, replacement of a single “lysine” residue at position 118 of acidic fibroblast growth factor by “glutamic acid” led to the substantial loss of heparin binding, receptor binding and biological activity of the protein (Burgess et al., J of Cell Bio. 111:2129-2138, 1990, on IDS).  In transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen (Lazar et al. Molecular and Cellular Biology 8:1247-1252, 1988, on IDS).  Ju (Proceedings of the National Academy of Sciences, U.S.A., Vol. 88, Pg. 2658-2662, 1991, on IDS) teaches that the interleukin 1 receptor (IL-1R) antagonist IL-1ra is a naturally occurring protein with no agonist activity in vitro or in vivo (Abstract).  However, substitution of a single amino acid lysine145 to aspartic acid changes the property of this peptide to a partial agonist of IL-1R (Abstract).  Thus, even a single substitution can change the biological property of a peptide.  This substitution need not be at a position where said residue would contact the target protein.  Baker (Immunity, Vol. 13, Pg. 475-484, 2000, on IDS) teaches that Tax-peptide is an agonist of the of T cell activity (Abstract).  However, mutation of proline at position 6 of this peptide to alanine creates a T cell antagonist (Abstract).  Importantly, this residue does not contact the T cell receptor (Abstract).  
These references demonstrate that even a single amino acid substitution or what appears to be an inconsequential chemical modification will often dramatically affect the biological activity and characteristic of a protein. Furthermore, the specification fails to teach what deletions, truncations, substitutions and mutations of the disclosed sequence can be tolerated that will allow the protein to function as claimed (bind to CD47).  While it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with reasonable expectation of success are limited.  Certain positions in the sequence are critical to the three-dimensional structure/function relationship. Residues that are directly involved in protein functions such as binding will certainly be among the most conserved (Bowie et al. Science, 247:1306-1310, 1990, p. 1306, col.2, on IDS).  
Truncation of proteins can also lead to adverse effects on protein structure and thus protein function.  Martindale (Nature Genetics, Vol. 18, Pg. 150-154, 1998, on IDS) teaches that truncation of huntingtin leads to aggregate development which compromises cell viability (Abstract).  Nonaka (Human Molecular Genetics, Vol. 18, No. 18, Pg. 3353-3364, 2009, on IDS) teaches that truncation of TDP-43 to its C-terminal fragments causes abnormally phosphorylated and ubiquitinated inclusions of the protein (Abstract).  Taken together, not just any truncation of a protein will yield a soluble, functional, protein fragment.  Therefore, again, undue experimentation would be required to identify truncates of SIRPaD1-N89A that will function in the claimed protein.  No one of ordinary skill in this art can predict the functionality of a protein variant without extensive testing.  
For these reasons, the claims are not enabled to their full scopes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Uger (WO2014/094122, published 06/26/2014).
Uger teaches that CD47+ disease cells such as cancer cells are treated with an agent that blocks signaling via the SIRPa/CD47 axis (Abstract).  The agent is a human SIRPa fusion protein (Abstract).  Said protein comprises an IgV domain from variant 2 of human SIRPa and an Fc having effector function (Abstract). The SEQ ID NO. 3 (Pg. 8, Paragraphs, first and second) of Uger is a human SIRPa-Fc fusion that is 90.7% identical to instant SEQ ID NO. 6.  The Fc region is based on human IgG1, their SEQ ID NO. 2 (Pg. 6, Paragraphs second and third).  They also teach a dimeric fusion thereof (Pg. 7, Paragraph, final). This dimer will be linked by the disulfide bonds of the Fc region it contains such as those in the sequence CPPCPAP in SEQ ID NO. 3 of Uger as this is the site of disulfide bridge formation in IgG1.  They teach a pharmaceutical composition comprising a carrier, like water (Pg. 10, Paragraph, first), which is an excipient, and therapeutically effective amount of the SIRPaFc fusion protein (Pg. 9-10, Paragraph, spanning).  Said amount covers that in the instant claim 14 since the target disease of Uger above and claim 14 is a cancer.  The fusion is administered to the subject at various doses effective to reduce growth rate and size of cancer cells or mass, said doses varying according to factors such as age and subject health (Pg. 10, Paragraph, penultimate).  
It is noted that SEQ ID NO. 3 of Uger does not carry the N89A of instant claims.  However, this is not required since the claims can be read not to require the SIRPaD1 of the instant claims.  
With respect to the functional language of the claims, since Uger teaches the same structure of instant claims, the functions are necessarily met.
Thus, Uger clearly anticipates the claims above.

Claim(s) 1-8 and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (CN109306017, published 02/05/2019).
Please note that the paragraphs referenced here are from the translation of this document attached.
Wang teaches SEQ ID NO. 14 (0103), which is identical to instant SEQ ID NO. 6 and is SIRPa D1 Fc N80A (N89A equivalent) (0103).  Since the structure of the instantly claimed protein is protein, all functional requirements in the claims is also met.  The protein is a homodimer (0010) and will make disulfide bridges in the Fc region of SEQ ID NO. 14.  The protein can be applied to treat tumors with overexpression of CD47 (0055) and so a pharmaceutical composition is envisioned and the excipient PBS is taught for use with said protein (0072).  The concentrations of 0072 are effective amounts as effective is subjective.  
Thus, Wang clearly anticipates the claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uger (WO2014/094122, published 06/26/2014) in view of Lee (The Journal of Immunology, Vol. 179, No. 11, Pg. 7741-7750, 2007, on IDS).
Uger teaches that CD47+ disease cells such as cancer cells are treated with an agent that blocks signaling via the SIRPa/CD47 axis (Abstract).  The agent is a human SIRPa fusion protein (Abstract).  Said protein comprises an IgV domain from variant 2 of human SIRPa and an Fc having effector function (Abstract). The SEQ ID NO. 3 (Pg. 8, Paragraphs, first and second) of Uger is a human SIRPa-Fc fusion that is 90.7% identical to instant SEQ ID NO. 6.  The Fc region is based on human IgG1, their SEQ ID NO. 2 (Pg. 6, Paragraphs second and third).  They also teach a dimeric fusion thereof (Pg. 7, Paragraph, final). This dimer will be linked by the disulfide bonds of the Fc region it contains such as those in the sequence CPPCPAP in SEQ ID NO. 3 of Uger as this is the site of disulfide bridge formation in IgG1.  They teach a pharmaceutical composition comprising a carrier, like water (Pg. 10, Paragraph, first), which is an excipient, and therapeutically effective amount of the SIRPaFc fusion protein (Pg. 9-10, Paragraph, spanning).  Said amount covers that in the instant claim 14 since the target disease of Uger above and claim 14 is a cancer.  The fusion is administered to the subject at various doses effective to reduce growth rate and size of cancer cells or mass, said doses varying according to factors such as age and subject health (Pg. 10, Paragraph, penultimate).  
It is noted that SEQ ID NO. 3 of Uger does not carry the N89A of instant claims.  
This deficiency is remedied by Lee who teaches the same mutation as N80A.  See Figure 2 of Lee for position verification in comparison to instant SEQ ID Nos. 2 and 6.  Lee teaches a SIRPaD1-Fc fusion (Figure 1C and Pg. 7743, Column 1, Paragraph, second).  This fusion bound CD47 (Pg. 7743, Column 1, Paragraph, second).   They also made a SIRPa mutant with N80A, the mutation N89A of instant claims and this protein bound CD47 (Pg. 7743, Column 2, Paragraph, ultimate).  However, they did not fuse Fc to this SIRPa mutant.
However, it would have been obvious to one of ordinary skill in this art that the SIRPaD1 of Lee is a functional SIRPa domain and so will function by binding to CD47 as does the SIRPa fusion of Uger.  Therefore, substituting one known SIRPaD1 domain for another to arrive at a functional fusion protein by placing the SIRPaD1 of Lee with N80A into SEQ ID NO. 3 of Uger, replacing its SIRPa domain is obvious.  Again, it is merely substituting one SIRPa domain for another, both binding to CD47, to arrive at a new fusion protein of SIRPaD1 N80A (N89A)-Fc for use in the treatment methods of Uger.  This change is obvious and will clearly lead to predictable results.
With respect to the functional language of the claims, since the obvious molecule is the same structure of the molecules of instant claims, the functions are necessarily met.
Thus, the combined teachings above clearly render the mutant fusion above and a pharmaceutical composition comprising the same like that in Uger obvious.  The claims are rejected here.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10800821. Although the claims at issue are not identical, they are not patentably distinct from each other.
Though the instant case is a DIV of the patent above, there is no consonance between the instant claims and the restriction requirement in the parent case.  Thus, this rejection is made as the DIV is not a proper DIV.
The patented claims are species of the instant claims.  Patented claim 1 is a species of instant claim 1 for example.  Homodimers are also present in patented claims 11-13.  Claim 10 teaches instant SEQ ID NO. 6 as the sequence identifiers match between the two cases. No pharmaceutical composition is claimed but this is obvious since claim 1 recites killing tumor cells with the claimed protein and use of an effective amount to do so and excipient are standard practice in this art.
Thus, the patented claims render all instant claims obvious.  

Claims 1-8 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of copending Application No. 17412445 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn to a pharmaceutical composition that comprises a species of protein of the instant claims.  Copending claim 18 teaches such a composition and provides its use to treat tumor and so use of an effective amount for the purpose and an excipient is obvious since these are standard practice in this art.  Of note, all sequence identifiers match between the instant case and the copending case. A homodimer is obvious since Fc regions are known to dimerize and SEQ ID NO. 6 inherently will form disulfide bridges.  
Thus, the copending claims render obvious the instant claims.  Of note, terminal disclaimers will be needed in both cases as they have the same nonprovisional U.S. effective filing dates.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642